Citation Nr: 1707230	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  13-10 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable rating for penile scar status post circumcision.

2.  Entitlement to service connection for erectile dysfunction (ED).

3.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.

4.  Entitlement to an effective date earlier than February 17, 2012, for the grant of a total disability rating based on individual unemployability (TDIU).

5.  Entitlement to an effective date earlier than February 17, 2012, for a 70 percent evaluation for depressive disorder.


REPRESENTATION

Appellant represented by:	Barbara B. Harris, Attorney

ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1959 to October 1962.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, denied the Veteran's claim for service connection for erectile dysfunction; denied entitlement to SMC based on loss of use of a creative organ; and granted service connection for penile scar status post circumcision (claimed as removal of foreskin and previously addressed as circumcision), and assigned an initial 0 percent rating, retroactively effective from July 5, 2012.  The Veteran appealed the denial of service connection for erectile dysfunction and entitlement to SMC for loss of use of a creative organ.  He also appealed for a higher initial rating for his penile scar status post circumcision.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  This appeal is also from the RO's April 2012 administrative determination that the Veteran was entitled to a TDIU, effective from February 17, 2012; he has perfected this appeal to the Board.  

For purposes of clarification, the Veteran perfected appeals of several issues (penile scar, ED, and SMC) denied in the June 2013 rating decision by submission of his May 2014 substantive appeal (VA Form 9), but did not perfect an appeal of an additional issue of entitlement to service connection for fungal infections, although it was addressed in the RO's April 2014 Statement of the Case (SOC).  See 38 U.S.C.A. § 7105 (a) (West 2014); 38 C.F.R. §§ 20.200, 20.202 (2016).  However, the Veteran subsequently filed a statement in support of a claim for service connection for fungal infections, received by the RO on September 29, 2015; this statement does not serve as a timely substantive appeal since it was filed well past 60 days following the April 2014 SOC denial of that issue.  Id.  

Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a).  38 C.F.R. § 3.155 (a) (2016).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  In light of the foregoing, the Board finds that the issue of a petition to reopen a previously denied claim for service connection for fungal infections must be referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9 (b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of earlier effective dates for TDIU and depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving any doubt in his favor, the Veteran has one, painful, linear, penile scar.  There is no indication that it is also deep, unstable, nor is the total area of the scar greater than 39 sq. cm.  

2.  The most probative evidence shows that the Veteran's claimed ED was not incurred in or aggravated by his service, including an in-service circumcision in August 1962.  

3.  The Veteran does not have anatomical loss of or the loss of use of one or more creative organs as a result of a service-connected disability.

CONCLUSIONS OF LAW

1.  The criteria are met for a higher initial rating of 10 percent, but no greater, for a penile scar status post circumcision.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.118, DCs 7801-7805 (2016).

2.  The criteria for service connection for ED have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2016).

3.  The criteria for entitlement to special monthly compensation for loss of use of a creative organ have not been met.  38 U.S.C.A. §§ 1114(k), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.350(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Efforts to obtain Social Security Administration (SSA) disability records proved futile, as the SSA National Records Center responded on June 27, 2012, that the Veteran's SSA medical records had been destroyed.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  Additionally, the Veteran declined the opportunity to testify at a hearing before the Board.

The Veteran was also provided a VA examination (the report of which has been associated with the claims file) in April 2013, which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded findings and conclusions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran asserted in his May 2014 substantive appeal (VA Form 9) that the VA examiner erred in noting the scar was not painful, but without more, a new VA examination regarding his penile scar is simply not needed.  Although the Veteran also asserted that the examiner did not discuss the September 2012 private opinion by Dr. O., the Board notes that this opinion concerned a nexus opinion for the ED claim and was not relevant to assessing the severity of the penile scar.  Thus, the mere allegation of inadequacy, without more, does not warrant an additional examination.  See Sickels v. Shinseki, 643 F.3d. 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

The Board notes that the Veteran was also provided a VA examination and medical opinions in April 2013 and August 2015, in conjunction with the claim for service connection for ED.  Altogether, the Board finds these examinations and medical opinions to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr, 21 Vet. App. at 312.  The Veteran has asserted that the April 2014 medical opinion was inadequate due to not adequately considering a private medical opinion (a September 2012 private opinion by Dr. O.), but in fact, the April 2013 VA examiner did expressly acknowledge the private positive medical nexus opinion by Dr. O., although the examiner did not agree with this assessment.  See April 2013 VA examination report, at 16.  Moreover, any further concern was mooted by the August 2015 VA examiner's opinion's express consideration of the conflicting medical opinions and relevant medical literature.  Again, the mere allegation of inadequacy does not warrant an additional examination.  See Sickels, 643 F.3d. at 1365-66.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Compensable Initial Rating for Penile Scar

Disability ratings are determined by applying the criteria set forth in VA's Rating Schedule.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  

The Veteran contends that he has suffered "permanent penis disfiguration caused by circumcision - scarring which completely encircles the shaft of [his] penis [he] suffer[s] embarrassment and loss of self-esteem as a result of the disfigurement."  See March 2013 statement in support of his claim.  Here, the Veteran's service-connected penile scar status post circumcision has been assigned a 0 percent initial disability rating, under 38 C.F.R. § 4.118, DC 7805, rated as "scars, other (including linear scars) and other effects of scars evaluated under DCs 7801-7804."  

The applicable rating criteria for skin diseases and scars are found at 38 C.F.R. § 4.118 (2016).  DC 7800 (scars/disfigurement of the head, face or neck) and DC 7806 (dermatitis or eczema) are potential skin criteria that are not applicable to his penile scar disability.  Rather, the most applicable rating criteria under the Diagnostic Codes are found for DCs 7801, 7802, 7804 and 7805.  

Under DC 7801, scars not of the head, face, or neck, that are deep and nonlinear, warrant a 10 percent rating for area or areas exceeding 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm); 20 percent for area or areas exceeding 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.); 30 percent for area or areas exceeding 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.); and a 40 percent for area or areas of 144 square inches (929 sq. cm.) or greater. Note 1 provides that a deep scar is one associated with underlying soft tissue damage.

Under DC 7802, scars not of the head, face, or neck, that are superficial and nonlinear, warrant a rating of 10 percent for area or areas of 144 square inches (929 sq. cm.) or greater.  Note 1 provides that a superficial scar is one not associated with underlying soft tissue damage.

DC 7804 is applicable to unstable or painful scars.  Under DC 7804, a 10 percent rating is warranted for one or two such scars, a 20 percent rating is warranted for three or four such scars, and a 30 percent rating is warranted for five or more such scars.  Note 1 to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note 3 provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under this DC, when applicable. 

DC 7805 provides that any disabling effects not considered in a rating provided under DCs 7801-04 are to be evaluated under an appropriate diagnostic code.  

In this case, the April 2013 VA examiner assessed the Veteran as having a 9 cm linear penile scar status post circumcision.  See April 2013 VA examination report, at 13.  The examiner also found the scar was not painful, unstable, nor was the total area of the scar greater than 39 sq. cm.  The examiner found no other pertinent symptoms or physical findings.  However, the Board also acknowledges the Veteran's June 2013 statement that the scar has, in fact, been painful, irritating when it rubs on his underwear and causes soreness when having sex.  As the Veteran is competent to observe and experience such symptoms, the Board accepts his statement of a painful scar as probative evidence in support of his claim.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection).   

In contrast, neither the medical nor the lay evidence reflects that the symptoms of the Veteran's penile scar more nearly approximated the criteria for any higher or separate rating under any of the potentially applicable diagnostic codes.  

Resolving any reasonable doubt in his favor, the Board assigns the Veteran a compensable initial 10 percent rating for one painful scar under DC 7804.  No higher rating is warranted under the rating criteria, as it is not shown that the Veteran's scar area exceeds 12 square inches or that there at least three unstable or painful scars.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.  There is also no basis to stage the rating as there is no indication that the scar has ever been greater than 10 percent disabling.  

The Veteran's claimed symptoms of pain and scarring are neither unusual nor exceptional.  Moreover, VA is necessarily required to consider such symptomatology in assigning the schedular rating.  Indeed, the rating criteria consider pain, instability, area of scars and disfigurement.  As such, his claimed symptoms are fully contemplated by the skin disabilities rating criteria, particularly as found at DC 7804.  Referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

III.  Service Connection for ED

The Veteran contends that he has suffered impotence, difficult ejaculation and orgasm, and loss of sensation while having sex secondary to removal of foreskin resulting from a circumcision he underwent during service, as due to problems that began in 1962 while training in the jungles of Panama.  The Veteran asserted, in a July 2012 statement, that while serving in Panama, he trained in the jungles and kept getting fungus under his foreskin, which led to Army doctors recommending removal of his foreskin by circumcision procedure.  After a circumcision at an Army hospital, he contends, "As a result [of the circumcision] I lost most of the sensation when having sex.  The area around my penis where it was circumcised is painful and irritating when it rubs on my underwear.  I was not told that I would have these problems. If I knew I would not have had the surgery."  See Veteran's July 2012 statement.  The Veteran has reported that the date of onset of ED symptoms began in 1962 due to having a circumcision, and that the condition has gotten worse due to experiencing lack of sensation and soreness with sex.  See April 2013 VA examination report, at 7.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
ED is not a "chronic disease" listed under 38 C.F.R. § 3.309(a), and the Veteran cannot establish service connection by showing a continuity of symptomatology since service, as an alternative to the nexus requirement.  38 C.F.R. § 3.303(b), 38 C.F.R. § 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Concerning the first element of service connection element, a current disability, the Board accepts that the Veteran has been given a diagnosis of ED, as his private treating physician states in a September 2012 letter that the Veteran suffers from sexual dysfunction, including impotence, ejaculation difficulty and anorgasmia.  Similarly, the April 2013 VA examiner also provided a finding of ED, albeit noting its etiology as "subjective ED-unknown".

Next, the service treatment records do confirm an elective circumcision procedure during service, in late August 1962, for which he was hospitalized for 9 days at a US hospital in Panama.  The surgery was to relieve a history of occasional balanitis, redundant prepuce and tinea versicolor.  He had one week of convalescence and then light duty, with discharge diagnoses of redundant prepuce and tinea versicolor, but no indication of resulting ED.  There is no disputing that the Veteran established in-service incurrence of a potential injury to his penis from this circumcision procedure.  In fact, he has already established service connection for a penile scar as due to the circumcision.  In contrast, there is no finding of any additional injury beyond that scar, and his service records are otherwise unremarkable for any complaint, treatment or diagnoses relating to ED or impotence, difficulty ejaculating or soreness during sex.  A review of his separation examination is not helpful as it is dated shortly before the circumcision in late August 1962.

Nonetheless, the overall probative (competent and credible) evidence is against the notion that the Veteran's present ED is related to a circumcision during service.  
The Board has considered the Veteran's own statements made in support of his claim.  As a layman, the Veteran is not competent to attribute his present ED to a circumcision during service, as he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Laypersons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, as to the specific issue in this case, assessing any etiological link between present ED and a circumcision procedure falls outside the realm of common knowledge of a lay person.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

In support of the Veteran's claim, there is positive medical opinion evidence in the form of his private treating physician's letter from Dr. O., dated in September 2012, opining that the Veteran's sexual dysfunction was as likely as not related to the circumcision he had while serving in the military.  Dr. O. stated, "Based on my research on sexual dysfunctions after circumcisions the loss of foreskin in some adult males causes and interference with normal sexual function.  [The Veteran] exhibits these symptoms.  His circumcision was performed while in service."  Dr. O. appeared to be citing a medical treatise, submitted to the Board by the Veteran, which finds removal of the foreskin (circumcision) interferes with normal sexual function.

Against the claim, the April 2013 VA examiner found that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner's rationale was that the "circumcision does not appear to decrease the sensitivity of the penis, harm sexual function or reduce sexual satisfaction as well as impotence."  As part of the VA examiner's evidence review, he indicated that he had reviewed the private positive opinion by Dr. O.  See April 2013 VA examination report, at 16.  

Finally, the RO arranged for yet another VA medical opinion in August 2015, based on review of the evidence of record, but not examination and interview.  See August 2015 VA Disability Benefits Questionnaire report.  The August 2015 VA physician opined that "the Veteran's erectile dysfunction [was] less likely as not (less than 50 percent or greater probability) incurred in service or caused by disease, injury or other event in service, to include circumcision."  The August 2015 VA physician found that circumcision was not a cause of ED.  He discounted Dr. O.'s opinion as relying on "old studies" that have since been disproven, explaining, "Prior studies on the topic have been felt to be flawed, generally small and not well controlled for other factors."  He further discussed more recent medical literature, citing a 2013 study with a large study group, where no significant correlation was found between ED and circumcision.  

Overall, the Board finds that there is highly probative evidence provided by the April 2013 and August 2015 VA negative nexus opinions that weighs against a relationship or nexus between his present ED and any injury or disease during service, especially given the review of the claims file, relevant scientific literature and discussion of the rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  Moreover, the August 2015 VA negative medical opinion was based upon specialized medical expertise, discussed medical studies in support of his opinion and specifically rejected the assumptions underlying Dr. O.'s positive private opinion in support of the Veteran's claim.  Id.

Moreover, there is no contention or indication in the record of entitlement to service connection for ED, as secondary to a service-connected disability.  See 38 C.F.R. § 3.310(a) and (b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For instance, the April 2013 VA examiner found that the Veteran's ED was not at least as likely as not (at least 50 percent probability) attributable to penile scar status post circumcision.  See April 2013 VA examination report, at 9.  

The Board concludes the evidence does not support the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

IV.  SMC

Special monthly compensation is payable under 38 U.S.C.A. § 1114 (k) for each anatomical loss of or the loss of use of one or more creative organs as a result of a service-connected disability.  38 C.F.R. § 3.350 (a).  There is no contention or indication of anatomical loss.  As the Board has found service connection for ED is not warranted, a claim for entitlement to SMC on account of loss of use of a creative organ due to ED also is not warranted.  Therefore, the appeal is denied.


ORDER

A 10 percent initial compensable rating for penile scar status post circumcision is granted, subject to the laws and regulations governing the payment of VA compensation.

Service connection for ED is denied.

SMC based on loss of use of a creative organ is denied.  





REMAND

In a March 2012 rating decision, the RO increased the Veteran's service-connected depressive disorder from 30 to 70 percent, effective from February 17, 2012, the date of a Disability Benefits Questionnaire (DBQ) on Mental Disorders, which the RO cited as the first objective medical evidence showing the Veteran's condition had worsened.  The Veteran timely responded in April 2012 (in a VA Form 9), so within one year of notification of that decision, that he wished to appeal the rating decision's assignment of an effective date of February 17, 2012 for a 70 percent rating for depressive disorder.  

The Board finds that the Veteran filed a timely Notice of Disagreement (NOD) to initiate an appeal for entitlement to an effective date earlier than 70 percent for depressive disorder.  38 C.F.R. § 20.201.  The Veteran has not been provided a Statement of the Case (SOC) or given an opportunity to perfect the appeal of this additional claim to the Board by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  Notably, upon the RO's inquiry, the Veteran's attorney provided a written statement in July 2013 expressly reaffirming that the Veteran wished to continue the appeal for an earlier effective date for the assignment of the 70 percent rating for depressive disorder.  Therefore, the Board must remand the claim, rather than merely referring it.  An SOC must be issued and the Veteran given an opportunity to perfect the appeal of this claim to the Board.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In this case, the claim for an earlier effective date for a 70 percent rating for depressive disorder is inextricably intertwined with the claim for an earlier effective date for a TDIU, inasmuch as both concern the occupational impairment due to the service-connected depressive disorder disability, and both have been assigned the same effective date of February 17, 2012.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (claims are inextricably intertwined when they have common parameters, such as when the outcome of one may affect the outcome of the other.  And to avoid piecemeal adjudication of these types of claims, they should be considered together).  Moreover, the Veteran first met the schedular rating criteria for a TDIU, under 38 C.F.R. §4.16(a), on February 17, 2012, concurrent with the increased rating to 70 percent for depressive disorder.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran an SOC concerning whether he is entitled to an effective date earlier than February 17, 2012, for the award of a 70 percent rating for his service-connected depressive disorder.  Advise the Veteran that he still needs to file a timely Substantive Appeal, such as a VA Form 9 or equivalent statement, in response to the SOC to "perfect" an appeal to the Board concerning this additional claim.  He also must be advised of the time period he has to perfect this appeal.  If, and only if, he submits a timely Substantive Appeal in response to this SOC, thereby perfecting his appeal of this additional claim, should it be returned to the Board for further appellate consideration.

2.  After the Veteran has responded to the above SOC, or the time period in which he must respond to the SOC has lapsed, whichever occurs first, readjudicate the earlier effective date for TDIU claim in light of any additional evidence associated with the record the record.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished with a Supplemental SOC and be afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


